DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 11/24/2020, have been fully considered and are persuasive.  Therefore, the prior art rejection has been withdrawn. 
Reasons for Allowance
3.	Claims 30-43 and 52-63 are allowed.  
4.	The following is an examiner’s statement of reasons for allowance:  
5.	The closest prior art of record is Hasegawa (PG Pub U.S 2009/0078293) and further in view of Sendo (PG Pub U.S 2009/0057443).  
6.	Hasegawa teaches a vacuum spray system (Abstract, claim 1, para 0031; 1 in fig 1), comprising: a vacuum spray nozzle (4 in figs 1-2; para 0031-0032), comprising: a first tube (11 in fig 2; para 0034-0035) in fluid communication with a fluid source (2 in fig 1; para 0032); a conduit (13 in fig 2; para 0035) in fluid communication with the first tube (para 0035 and fig 2), wherein the conduit is rigid [para 0035] and wherein the conduit is substantially arched or angled such that an outlet at a distal of the conduit is offset when the vacuum spray system is activated [para 0041; fig 2 seen from dotted line around 13 also indicating rotation of conduit 13, thus teaching outlet at a distal of conduit 13 is offset when the system is activated]; a flexible material (17 in fig 2; para 0035 and 0046) comprising a first end that is coupled to the rigid conduit at the distal end of the conduit (as seen from fig 2 with another flexible material 17 at outlet of rigid conduit), the flexible material comprising an opening in fluid communication with the outlet of the conduit (para 0035, 0046; as seen from fig 2 with 17 wrapped around outlet portion of conduit thus reads on having an opening in fluid communication with the outlet) wherein the flexible material comprises a second end that extends outward of the conduit (as 
7.	But, Hasegawa fails to teach the flexible material extends outward from the distal end of the conduit with at least a portion of the flexible material positioned beyond the distal end of the conduit.
8.	Sendo teaches also spraying nozzle used for cleaning which includes a rigid conduit [para 0036 and 0065; 18 in fig 1 reads on rigid conduit] wherein it is substantially arched or angled [fig 1; para 0060-0064; 18 being offset and rotating thus reads on substantially arched or angled] such that the outlet (15,16) of the conduit is offset both when the vacuum spray system is activated and inactivated (para 0060-0064) in order to produce directional components of the pressurized air along the direction of rotation (para 0062), to amplify the pressure waves of the air ejected along the directional components about the axis of rotation (para 0064), and in order to achieve the predictable result of ejecting the cleaning fluid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of Sendo for that of Hasegawa in order to produce directional components of the pressurized air along the direction of rotation, to amplify the pressure waves 
9.	But, Sendo fails to specifically teach the flexible material extends outward from the distal end of the conduit with at least a portion of the flexible material positioned beyond the distal end of the conduit.  
10.	Thus, the prior art of record does not fairly teach or suggest the flexible material extends outward from the distal end of the conduit with at least a portion of the flexible material positioned beyond the distal end of the conduit of the spraying nozzle of claims 30 and 57. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714